
	

113 HR 1430 IH: Offshore Fairness Act
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1430
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To extend the seaward boundaries of certain States, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Fairness
			 Act.
		2.DefinitionsIn this Act:
			(1)Coast
			 lineThe term coast line means the line of ordinary
			 low water along the portion of the coast which is in direct contact with the
			 open sea and the line marking the seaward limit of inland waters, as in
			 existence on the day that is 1 day before the date of enactment of this
			 Act.
			(2)Existing
			 interestThe term existing interest means any lease,
			 easement, right of use, or right-of-way on, or for any natural resources or
			 minerals, underlying, expanded submerged land that is in existence on the date
			 of conveyance of the expanded submerged land.
			(3)Expanded seaward
			 boundaryThe term expanded seaward boundary means
			 the boundary of a State that is 3 marine leagues seaward of the coast line of
			 the State.
			(4)Expanded
			 submerged landThe term expanded submerged land
			 means the area of the outer Continental Shelf that is located between the point
			 that is 3 miles seaward of the coast line of a State and the point that is 3
			 marine leagues seaward of the coast line of the State.
			(5)Interest
			 ownerThe term interest owner means any person
			 holding an existing interest or a portion of an existing interest.
			(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(7)StateThe
			 term State means any of the States of Alabama, Florida, Georgia,
			 Louisiana, Mississippi, North Carolina, South Carolina, and Virginia.
			3.Seaward
			 boundaries of certain States
			(a)Seaward
			 boundariesSection 4 of the Submerged Lands Act (43 U.S.C. 1312)
			 is amended—
				(1)by striking
			 The at the beginning and inserting the following:
					
						(a)In
				generalExcept for the States described in subsection (b),
				the
						;
				and
				(2)by adding at the
			 end the following:
					
						(b)Seaward
				boundaries of certain coastal StatesSubject to subsection (a),
				the seaward boundary of each of the following States shall be a line 3 marine
				leagues distant from the coast line of the State as of the date that is 1 day
				before the date of enactment of the Offshore
				Fairness Act:
							(1)Alabama.
							(2)Florida.
							(3)Georgia.
							(4)Louisiana.
							(5)Mississippi.
							(6)North
				Carolina.
							(7)South
				Carolina.
							(8)Virginia.
							.
				(b)Conforming
			 amendmentsSection 2 of the Submerged Lands Act (43 U.S.C. 1301)
			 is amended—
				(1)in subsection
			 (a)(2), by inserting , or 3 marine leagues distant from the coast line
			 of a State described in section 4(b), after the coast line of
			 each such State; and
				(2)in subsection
			 (b)—
					(A)by striking
			 from the coast line;
					(B)by inserting
			 from the coast line of a State, or more than 3 marine leagues from the
			 coast line of a State described in section 4(b), after three
			 geographical miles; and
					(C)by inserting
			 from the coast line of a State, or more than 3 marine leagues from the
			 coast line of a State described in section 4(b), after three
			 marine leagues.
					4.Conveyance
			(a)In
			 generalSubject to subsections (b) and (c) and section 5, the
			 Secretary shall, by not later than 120 days after the date of enactment of this
			 Act—
				(1)notify each State
			 of the right to request a conveyance of the applicable interest of the United
			 States in and to the expanded submerged land; and
				(2)at the request of
			 a State, convey to the applicable State the interest of the United States in
			 and to the expanded submerged land.
				(b)AdministrationOn
			 conveyance under subsection (a), the Secretary shall transfer to the Governor
			 of the State the authority to exercise the powers and duties of the Secretary
			 under the terms of any existing interest, subject to the condition that the
			 State—
				(1)shall not impose
			 any burdens or requirements on an interest owner that would be stricter than
			 any burdens or requirements imposed under Federal law; and
				(2)shall not impose
			 any administrative or judicial penalty or sanction on an interest owner that is
			 more severe than any administrative or judicial penalty or sanction under
			 current Federal law.
				(c)LiabilityAs
			 a condition of accepting the conveyance, the State shall agree to indemnify the
			 United States from any liability to any interest owner for the taking of a
			 property interest or breach of contract arising from—
				(1)the conveyance of
			 the expanded submerged land to the State; or
				(2)the administration
			 by the State of any existing interest on or underlying the expanded submerged
			 land.
				5.Effect
			(a)In
			 generalSubject to subsections (b) through (e), this Act and the
			 amendments made by this Act shall not affect any valid existing right in and to
			 the expanded submerged land.
			(b)Submerged
			 landSubmerged land within the seaward boundaries of a State (as
			 extended by the amendments made by this Act) shall be—
				(1)subject to Federal
			 oil and gas mineral rights to the extent provided by law;
				(2)considered to be
			 part of the Federal outer Continental Shelf for purposes of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and
				(3)subject to—
					(A)leasing under the
			 authority of that Act;
					(B)the distribution
			 of revenues under section 8(g)(2) of that Act (43 U.S.C. 1337(g)(2));
			 and
					(C)any other laws
			 applicable to the leasing of the oil and gas resources of the Federal outer
			 Continental Shelf, including the Gulf of Mexico Energy Security Act of 2006 (43
			 U.S.C. 1331 note; Public Law 109–432).
					(c)Existing
			 leases
				(1)In
			 generalThe amendments made by this Act shall not affect any
			 Federal oil and gas lease in effect on the date of conveyance under section
			 4.
				(2)Divided
			 leasesIf the conveyance under section 4 results in a division of
			 a Federal oil and gas lease that is in existence on the date of conveyance, the
			 conveyance of the portion of the expanded submerged land that is covered by the
			 lease shall not take effect until the date that is 1 day after the date that
			 the lease expires or terminates.
				(d)Future
			 interestsThis section shall not apply to any interest in the
			 expanded submerged land that is granted by the State after the date on which
			 the land is conveyed to the State under section 4.
			(e)Taxation
				(1)In
			 generalSubject to paragraph (2), a State may exercise all of the
			 sovereign powers of taxation of the State within the entire extent of the
			 seaward boundaries of the State (as extended by the amendments made by this
			 Act).
				(2)LimitationNothing
			 in this subsection affects the authority of a State to tax any Federal oil and
			 gas lease in effect on the date of enactment of this Act.
				6.Fishery
			 management rights
			(a)In
			 generalThe Secretary of
			 Commerce shall grant to each State exclusive fishery management authority over
			 reef fish in the Gulf of Mexico and the Atlantic Ocean in the expanded
			 submerged land.
			(b)Temporary
			 additional authority
				(1)In
			 generalIn addition to the
			 authority granted under subsection (a) and subject to paragraph (2), the
			 Secretary of Commerce shall grant to each State exclusive fishery management
			 authority over the red snapper fish (lutjanus campechanus), in the Gulf of
			 Mexico and the Atlantic Ocean in the area of the outer Continental Shelf that
			 is located between the expanded seaward boundary of a State and the point that
			 is 200 miles seaward of the coast line of the State, consistent with the
			 jurisdictional limit of the exclusive economic zone.
				(2)TermThe
			 authority under paragraph (1) shall remain in effect for any State until the
			 date on which the Governor of that State has certified to the Secretary of
			 Commerce, in writing, that the Governor is confident that the stock assessments
			 of the National Oceanic and Atmospheric Administration for the red snapper fish
			 (lutjanus campechanus) within the authority of the State, as established by
			 this Act, are—
					(A)accurate;
			 and
					(B)based on sound
			 science.
					
